Citation Nr: 1119170	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-46 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1959 to November 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision that denied service connection for a heart disability.  The Veteran timely appealed.


FINDING OF FACT

Chronic heart disability was not exhibited in service; a cardiovascular disease was not manifested within the first post-service year; and current heart disability, to include atrial fibrillation, mitral regurgitation, heart murmur, and hypertension, is not otherwise related to service.


CONCLUSION OF LAW

Chronic heart disability was not incurred or aggravated in service; and cardiovascular disease may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a September 2008 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the September 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran has not been afforded an examination for his claimed heart disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no indication that any heart disability may be associated with the Veteran's service because there is no evidence of pertinent disability in service, and the Board finds the Veteran's report of a continuity of symptomatology of arrhythmia not credible.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In July 2008, the Veteran stated that he noticed that his heart would get out of rhythm in stressful situations while in active service.  The Veteran also stated that his heart did not bother him to the point where he could not perform his duties, so he did not say anything about it and did not report it to medical personnel.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362.

The Veteran's enlistment examination in November 1959 showed a normal heart.  Service treatment records do not reflect any findings or complaints of heart problems or arrhythmia.  No heart disability was found in service.

The Veteran contends that proper testing was not done in service to determine his heart's condition.  He referred to a notation in the November 1959 enlistment examination, which indicates that "cardio micro flocculation" was not done.  Records show that the entrance recruitment station was not equipped to do serology testing for syphilis, and that the test was to be conducted at the Veteran's first duty station.  Chest X-rays at the time were negative.  No defects other than varicocele moderate, defective color vision, and deviated nasal septum were noted on re-examination. He also referred to chest x-rays performed in 1963 as evidence that he had chest difficulties, these examinations were normal.  

Additional testing not completed at the time of the Veteran's enlistment examination included blood pressure readings (recumbent) and (standing), and pulse rates other than (sitting).  Records show that the Veteran's blood pressure reading was 134/78 (sitting) at enlistment; his pulse was 76 (sitting).  The examiner found no abnormal significant history.

Service treatment records at the time of the Veteran's discharge examination in October 1963 show a normal heart. There was no treatment for a heart disability in service. 

There is no evidence of cardiovascular disease, including hypertension within the first post-service year, and no basis to presume their onset in service.  

Private treatment records reflect that the Veteran had a history of paroxysmal atrial fibrillation, and overall seemed stable in August 2004.  He took anti-arrhythmic medications, and still had occasional sensations of palpitations.  Records show an assessment of recurrent atrial fibrillation in May 2005.  In August 2007, the Veteran underwent an echocardiogram for further evaluation of atrial fibrillation, mitral regurgitation, heart murmur, and hypertension.  In September 2008, multiple chronic cardiac problems were noted; the primary problem was atrial fibrillation.  .

The Veteran is competent to offer statements of first-hand knowledge that he suffered an irregular heartbeat both in-service and post-service, however, his statements to this effect are not credible.  The Board does not find it likely that he had arrhythmia in service and it was never detected on examination.  It is also unlikely that it was present for so long after service without detection.  The first evidence of pertinent disability is more than 40 years after discharge, with no mention of a 40 plus year history of unreported symptoms.  It would seem that a cardiovascular disorder this serious would not go unrecognized for so long after service discharge.  Thus, the Board finds the evidence with regard to the Veteran's report of in-service cardiovascular disorders not credible.  McLendon, 20 Vet. App. at 82.  As a lay person, the Veteran is not competent generally to render a probative opinion on a medical matter, such as the onset of a heart disability, or of medical diagnosis or causation.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Atrial fibrillation and hypertension are not diseases readily diagnosed by even trained clinicians without medical testing.  His claim that inadequate testing in service is the reason his cardiovascular disability was not identified is without merit; all cardiovascular testing in service was within normal limits and nothing in the record suggests that additional testing was indicated.  
 
As noted above, the duty to assist is not invoked, where no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 USCA 5103A(a)(2).

Hence, a clear preponderance of the evidence is against a finding that the Veteran has a heart disability that either had its onset during service or is related to his active service.  Thus, service connection for a heart disability is not warranted.


ORDER

Service connection for a heart disability is denied.


____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


